COURT OF APPEALS
                                  SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                              CLERK
 TERRIE LIVINGSTON                TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                       401 W. BELKNAP, SUITE 9000
JUSTICES                             FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                         LISA M. WEST
  ANNE GARDNER                             TEL: (817) 884-1900
  SUE WALKER                                                               GENERAL COUNSEL
  BILL MEIER                              FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                        www.txcourts.gov/2ndcoa



                                      November 2, 2015

    Debra A. Windsor                                 John W. Stickels
    Assistant District Attorney                      P.O. Box 121431
    401 W. Belknap St.                               Arlington, TX 76012
    Fort Worth, TX 76196-0201                        * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00260-CR, 02-15-00261-CR
                 Trial Court Case Number: 1378634R, 1379351R

    Style:       Thomas Paul Tadsen
                 v.
                 The State of Texas

          The reporter's record has been filed under the date of Monday, November
    2, 2015 in the above referenced cause.

          The appellant's brief is due Wednesday, December 2, 2015. See Tex. R.
    App. P. 38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party's brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

          PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
    are available from this office and appear on the court's website at
    www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
    to adhere to these standards and non-compliance will be addressed by the
    court accordingly.
02-15-00260-CR
November 2, 2015
Page 2


                                              Respectfully yours,

                                              DEBRA SPISAK, CLERK


                                              By: Bonnie Alexander, Deputy Clerk

cc:    Court Reporter, 396th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 6th Floor
       Fort Worth, TX 76196-0248